Notice of Pre-AIA  or AIA  Status

1.	The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

2.	The Amendment filed on December 31, 2021 has been received and made of record. In response to Non-Final Office Action mailed on October 04, 2021, claims 46, 51, 54, 58, and 59 have been amended of which claims 46, 54 and 58 independent claims. Claims 48, 49, 52, 53, 57, and 60 are maintained. Applicants cancelled claims 47, 50, 55, and 56 after the Non-Final Office Action and claims 1-45 are cancelled as before the Non-Final Office Action. Therefore, claims 46, 48, 49, 51-54 and 57-60 are pending for consideration.

Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on February 17, 2022 was filed after the mailing date of the Notice of Allowance on February 15, 20222.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer

4.	The terminal disclaimer filed on January 15, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. US 10,999,573 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT

5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with the Patent Agent on record, Mr. Brian Schwartz(Reg No. 79,479) on February 26, 2022.

6.	The application has been amended as follows:-

7.	Claim 54 has been amended as:

Claim 54(currently amended): Limitations in Lines 11-19 would be read as,
 
wherein the plurality of light emitting elements includes (i) a first array of immediately adjacent light including (i) a first group of light emitting elements that emit a first color of light and (ii) a second group of light emitting elements that emit a second color of light,.

8.	Claim 59 has been amended as:

Claim 59(currently amended): The method of claim 58, further comprising:
dynamically-identifying and configuring a third array of immediately adjacent light emitting elements in each picture element; and 
producing, with the third array of immediately adjacent light emitting elements, a third plurality of ray elements that contribute to an additional 3D view.

Allowable Subject Matter

9. 	Claims 46, 48, 49, 51-54, and 57-60 are allowed.

Claims 46, 54, and 58: None of the cited references, on record, alone or in combination provides the motivation to teach or suggest applicants’ claim invention, “---: dynamically identifying and configuring (i) a first array of immediately adjacent light emitting elements and (ii) a second array of immediately adjacent light emitting elements of each picture element; and dynamically adjusting the first and second array of immediately adjacent light emitting elements to contribute to at least one of the 2D view, the 3D view, and a combined 2D/3D view(figs.9A-9F and Para 61-64 in Specification submitted on May 03, 2021)” with all other limitations cited in claims 46, 54, and 58 respectively.

[HU et al.(US 2017/0155891 A1) teaches a light field display comprising: multiple picture elements(autosteoreoscopic pixel emitting unit 1, fig.1) supported on the semiconductor substrate, each one of the multiple picture elements including a plurality of light emitting elements(red-light-emitting unit 11, green-light-emitting unit 12, blue-light-emitting unit 13, fig.1)  and a backplane including electronic circuits(circuit board 30, fig.1B; control system, Para-61) electronically connected with the multiple picture elements and configured to drive a first array of immediately adjacent light emitting elements and a second array of immediately adjacent light emitting elements within each one of the multiple picture elements, the second array of immediately adjacent light emitting elements being distinct from the first array of immediately adjacent light emitting elements(Para-10, 41); wherein the first array of immediately adjacent light emitting elements is(11-13, fig.13) configured to produce the first light output contributing to at least one two-dimensional(2D) view(fig.16, Para-62), wherein the second array of immediately adjacent light emitting elements (fig.13) configured to produce the second light output(fig.16) (light emitting diode LED would produce second light output for 3D display area shown in fig.16) including at least two different colors(red and green; or green and blue; or blue and red) and contributing to at least one three-dimensional (3D) view(image data with 3D information, Para-59), and 


Song et al.(US 2012/0056879 A1) teaches a 3D image display apparatus, wherein, a respective light optical element(shutter array 327, figs.9&12A-13B and related text)  configured to change propagation direction of a first light output and a second light output upon propagation therethrough(figs.7-13B); and a backplane(figs. 5&6) including electronic circuits(mask pattern forming unit 12, or shutter pattern forming unit 14 or controller 16, fig.2 and related text) electronically connected with the multiple picture elements(Para-56, 58, 59, 61,87, 71, 77, 80, 82-83, 87-89, 94). 

Hu et al.(US 2018/0284467 A1) teaches a method for configuring a light field display device that includes a first substrate (fig.3) supporting a plurality of picture elements(pixels or OLEDs or lens), each picture element including a plurality of light emitting elements(110a, 110b, 110c, fig.3), a second substrate supporting a plurality of drivers(electric control circuit, Para-56, 76) including a picture element configuration controller(Para-56)(fig.8) (LEDs at 3D display areas would produce second light output for 3D display area shown in fig.16), and a light steering optical element(lenticular lens or parallax barrier, Para-12) coupled to each picture element(pixel unit), the method comprising: producing, with the first array of immediately adjacent light emitting elements, a first plurality of ray elements that contribute to a 2D view(Para-69, 76); and producing, with the second array of immediately adjacent light emitting elements, a second plurality of ray elements that contribute to a 3D view(Para-70, 76). 

(US 2006/0152523 A1) teaches a light source device for image display device, comprises: identifying a first array of immediately adjacent light emitting elements and a second array of immediately adjacent light emitting elements of each picture element(figs.1&2, Para-47, 48); and dynamically adjusting the first and second array of immediately adjacent light emitting elements to contribute to at least one of the 2D view, the 3D view, and a combined 2D/3D view(Para-53).  

None of the cited prior arts, on record, alone or in combination, discloses the limitations mentioned above in the reasons for allowance].

Claims 48, 49, 51-53, 57, 59, and 60 are allowed because of their dependency on the allowed base claims respectively.

 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Contact
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD. SAIFUL A. SIDDIQUI whose telephone number is (571)270-1530. The examiner can normally be reached M-F between 9AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lun-Yi Lao, can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/MD SAIFUL A SIDDIQUI/
Examiner, Art Unit 2692